Citation Nr: 1215655	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-39 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) with secondary major depression disorder, rated as 30 percent disabling prior to February 19, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967 and from March 1970 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2010, the Board testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This matter was previously before the Board in December 2010 at which time the Board denied an evaluation greater than 50 percent for PTSD with secondary depressive disorder from February 19, 2008, and remanded the issue presently under consideration, i.e., evaluation of PTSD with secondary major depression disorder, rated as 30 percent disabling, prior to February 19, 2008, for additional development.  The requested development was to obtain outstanding Vet Center treatment records prior to February 19, 2008.  These records were obtained in April 2011 and are duplicates of records already on file.   Accordingly, there has been substantial compliance with the Board's December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the period prior to February 19, 1008, the impairment caused by the Veteran's PTSD symptoms with secondary major depression disorder more nearly approximates occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective relationships.



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD with secondary major depression disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Codes 9411, 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

As noted above, the claim for a higher rating for PTSD with secondary major depression disorder arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F. 3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a NOD begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was also afforded pertinent VA psychiatric examinations in August 2005 and February 2008.  While the Veteran essentially asserts, as is explained in more detail below, that the August 2005 VA examination is not as complete as the February 2008 VA examination, both examination reports have been considered in conjunction with the decision to increase the Veteran's disability evaluation and both examination reports are deemed adequate for rating purposes.  In this regard, both reports are based on consideration of the Veteran's prior medical history and describe his PTSD and major depression disorder symptoms in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for PTSD with secondary major depression disorder is thus ready to be considered on the merits.

II.  Facts

Counseling records from the Vet Center in 2004 include an intake report showing that the Veteran was encouraged to seek counseling regarding dismissal from a state internship position.  The Veteran was noted to be extremely anxious, disappointed and reported intrusive thoughts regarding the crisis he was in.  It is noted that he perceived that he was doing good work and his dismissal took him by surprise.  An initial counseling note, dated in July 2004, reflects the Veteran's report that his recent job dismissal made him recount how he felt unaccepted upon his return from Vietnam.  Counseling notes from July 2004 to February 2005 show that the Veteran was for the most part feeling upbeat and making good progress.  However, an August 2004 record shows that the Veteran had experienced hypervigilance, concentration difficulties and had trouble falling asleep.  His present conflict was identified at that time as readjusting to civilian life.     

A March 2005 VA Mental Health Department Intake/Assessment Interview Report shows that the Veteran had been depressed since July 2004 at which time he was doing an internship with a state employment department and was let go after being told that he acted like the military and scared other employees.  He was noted to be most bothered by anxiety, low energy, and feelings of worthlessness.  He acknowledged suicidal feelings off and on, but said a positive outlook and his family were reasons to live.  He had no homicidal issues.  Additional symptoms were noted to include intrusive thoughts and flashbacks of Vietnam, lack of trust in people, anger, hypervigilance and sleep issues.  He reported that prior to the internship, he had last employed in February 2004.  He also reported working as a volunteer for the Red Cross since December 2004, approximately 20 hours a week.  Findings revealed that the Veteran was alert and attentive and displayed appropriate behavior.  His speech was normal for rate and rhythm and his language was intact.  He had an euthymic mood and his effect was congruent with his mood.  He had no perceptual disturbance (hallucinations, illusions), and had a normal and coherent thought process and association.  He had no delusions or obsessions and no suicidal or violent ideation.  He had fair insight and judgment.  He was diagnosed as having PTSD and adjustment disorder and was assigned a GAF of 53.  

Records for the Vet Center include a July 2005 entry stating that the Veteran's file had been inactive for 90 days and was being closed.

At a VA examination in August 2005, the Veteran reported averaging two to three hours of sleep a night and nightmares approximately six nights a week.  He also reported intrusive thoughts on a daily basis and said he sits with his back to the wall.  He said he had not worked in more than a year and was fired from an internship, having been told that people were scared of him and of his "military bearing".  He said he had been working as a volunteer for the Red Cross for two years and when he gets home from his shift there, he doesn't go back out unless he has to.  He said he has three daughters whom he is not close to.  He denied receiving inhouse psychiatric treatment, but said he has been attending weekly counseling therapy at the Portland Vet Center since July 2004.  On examination the Veteran was clean and well groomed.  The examiner, a clinical psychologist, observed that the Veteran exhibited the military courtesy and bearing that he reported caused people to fear him.  She assessed his eye contact as excellent and noted that he had rapid speech, marginally topic-focused, and difficult to re-direct.  There were no auditory or visual hallucinations or delusions or cognitive impairment reported or observed.  The Veteran's mood and affect were noted to remain upbeat throughout the exam and he displayed no negative affect or tears, and no apparent visceral response when discussing his Vietnam traumas.  The Veteran endorsed passing suicidal ideation, but no active plan, attempt or thought.  The examiner noted that the Veteran's report of "bouncing between sheer terror, and uncomfortable" was in complete contrast to the examiner's observations of the Veteran.  The examiner said that the Veteran had good judgment and abstract thinking.  She diagnosed him as having PTSD, delayed onset, chronic, moderate, and assigned a global assessment functioning (GAF) score of 58, moderate, few friends, conflicts with co-workers.  The examiner said that the Veteran was difficult to evaluate because he would monologue for several minutes with each question asked and there was no real connection.  She opined that the Veteran's PTSD more likely than not moderately impaired his social functioning.  The examiner concluded by stating that the Veteran was very bright and articulate whose self-report of mood and experience was in stark contrast to how she experienced him.  She surmised that with further mental health counseling, these two views may begin to converge.

In November 2005, the RO granted service connection for PTSD and assigned a 30 percent rating, effective January 27, 2005.

In the Notice of Disagreement dated in December 2005, the Veteran felt that he was "underrated" and that the examination was not adequate.  

VA outpatient records show treatment for various ailment, and include an April 2006 VA outpatient addendum showing the Veteran's request for and receipt of a statement indicating his need for a "two bedroom" because his PTSD nightmares kept his wife awake.  

At a VA examination in February 2008, the Veteran denied taking any medication and said he was not involved in any therapy.  He reported continuing nightmares of his military trauma on a near nightly basis, but said they were not as severe as they were during the last evaluation.  He reported problems with insomnia and said he sleeps approximately three to four hours a night.  He also reported irritability and anger problems.  He said he did not have good concentration and loses his interest easily.  He said he avoids crowds and shopping and reported hypervigilance and increased startle reaction.  He remarked that his sister-in-law died in December 2007 and he had no feelings about it.  Additional symptoms that the Veteran reported included low energy, low motivation, suppressed appetite, feelings of hopelessness, helplessness, and worthlessness.  He reported suicidal ideation, but thought about what the impact would be to his family.  He said he has no plan to follow up with these ideas.  He reported that he finished job retraining which went from September 2005 to July 2007 and had worked in California in middle management for a security firm.  He also said he worked as a field supervisor two years earlier doing security work, but quit that job because he was told he was too overbearing and had a problem with one of his bosses.  The examiner reported that the Veteran had three friends and that while his wife loved him, he didn't think she liked him.  He said he talks to his brother occasionally and to his parents for short periods of time as he does not get along with his father.  He said he has not spoken to his sister for approximately 10 years.  

On examination the Veteran was casually dressed and cooperative throughout the evaluation.  He was oriented to time, place, person and reason for the evaluation.  He was deemed to have normal thought process and did not report or appear to have hallucinations or delusions.  He said he was mostly keeping up with activities of daily living.  He reported below average concentration and fell into the below average short-term memory range.  His affect was restricted and his mood was dysphonic.  He reported suicide ideation, which passes when he thinks about the impact on his family.  The examiner reported that the Veteran's PTSD symptoms appeared to be the same to somewhat worse than they were in the last evaluation.  He said his nightmares were a little bit better, but he continued to have flashbacks, insomnia, irritability and anger problems theater were a little bit worse.  His concentration was noted to not be good and he had no interest in pleasurable activities.  The Veteran reported a worsening of numbing of feelings and avoidance of trauma triggers were still around, hypervigilance and increased startle reaction.  He noted that "[t]he Veteran's [PTSD] symptoms were not described to have been interference in his working over the last 2-1/2, had an impact on his work functioning over the last 2-1/2 years."  The Veteran said he had a problem with his boss in the field supervisor job and was told he was too overbearing.  He said he ended up quitting that job because it was too much to work and go to school at the same time.  He added that he had low motivation and low energy while going through retraining.  He said he had three friends and reported difficulty in his relationship with his wife in terms of distancing themselves.  He said he had some contact with extended family and no contact with other family members.  He was assessed as having PTSD, moderate, and major depressive disorder secondary to PTSD.  He was assigned a GAF score of 41.  

In a March 2008 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective February 19, 2008.  

The Veteran testified at a Board video hearing in November 2010 that his PTSD examination in 2005 did not go well and his issues had not been properly addressed.  He said that at the time he had just lost a job due to his anger and his wife encouraged him to get some help.  He said he sought help at the Portland Vet Center and attended anger management.  He reported that the severity of his psychiatric condition had not changed from 2005 to 2008 and the 2008 examination was more of an accurate depiction of his disability.    


III.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Board finds that the evaluation has remained the same for the entire period under consideration, that is for the period prior to February 19, 2008, and staged ratings are not in order.

VA's General Rating Formula for Mental Disorders, found under 38 C.F.R. § 4.130, Diagnostic Codes 9201 to 9440, provides for a 30 percent rating for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation. 

A 50 percent disability evaluation is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score in the range of 31 to 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).  But see 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination). 

The Veteran has asserted by way of his statements and hearing testimony that the 30 percent rating he was assigned for his PTSD with secondary major depression disorder for the period prior to February 19, 2008 has caused him to be "underrated" and that the severity of his psychiatric disability has not changed from 2005 to 2008.  Accordingly, he contends that he should receive the same 50 percent rating for his symptoms for the period prior to February 19, 2008, as he is receiving for the period from February 19, 2008.  The Board agrees.  

At the outset, the Board finds the Veteran both competent and credible in his statements and testimony that his psychiatric symptomatology has essentially remained the same in 2005 as in 2008.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses).  In terms of medical evidence, the February 2008 VA examiner noted that the Veteran's PTSD symptoms appeared to be the same to somewhat worse than they were in the last evaluation (i.e., in August 2005).  Moreover, the same symptoms that the Veteran reported in February 2008 of hypervigilance, increased startle response, problems with concentration and sleep problems, including nightmares, are also noted in treatment records prior to February 2008.  Notably, an August 2004 VA record shows that the Veteran experienced hypervigilance, concentration difficulties and trouble falling asleep, and an April 2006 treatment record reflects the Veteran's request for a statement indicating his need for a "two bedroom" because his PTSD nightmares kept his wife awake.  Moreover, it appears that the nightmares were actually worse in 2005 than they were in 2008.  This is evident from the Veteran's report in February 2008 that he had continuing nightmares of his military trauma on a nightly basis, but that they were not as severe as they were during his last evaluation (in August 2005).  There is also evidence of worsening symptoms since 2005, but to a mild degree.  In this regard, the Veteran's continuing flashbacks, insomnia, irritability and anger problems were noted in February 2008 to be "a little bit worse".  

In specific regard to the criteria for a 50 percent rating, that is, circumstantial, circumlocutory, or stereotyped speech, the August 2005 VA examiner found that the Veteran had rapid speech, was marginally focused, and was difficult to re-direct.  She also noted that he was difficult to evaluate because he would monologue for several minutes with each question and there was no real connection.  In terms of establishing and maintaining effective work and social relationships, the August 2005 VA examiner observed that the Veteran exhibited the military courtesy and bearing that he reported caused people to fear him.  She opined that his PTSD more likely than not moderately impaired his social functioning.  She assigned him a GAF score of 58 at the examination which was noted to be moderate, few friends, conflicts with co-workers.  This score and the GAF score of 53 in March 2005 reflect moderate symptoms (e.g. flattened effect, circumstantial speech), or moderate difficulty in social, occupational, or school functioning (e.g. having few friends of having conflicts with peers or co-workers) and are consistent with a 50 percent rating for occupational and social impairment with reduced reliability and productivity.  Moreover, the Veteran reported at the VA examination in August 2005 that he had three daughters whom he was not close to.  There is also evidence of disturbance of motivation based on the March 2005 VA treatment record that the Veteran had low energy.  

While the evidence during this period does not show symptoms of panic attacks, difficulty in understanding complex commands, impairment of memory, impaired judgment, impaired abstract thinking, disturbances of mood, as the regulations provide above, it is not required that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21. 

A higher than 50 percent rating, to 70 percent, is not warranted for the period prior to February 19, 2008.  While records in March 2005 and August 2005 show that the Veteran has had thoughts of suicide off and on, he repeatedly denied any plans or attempts, explaining that a positive outlook and his family were reason to live.  Moreover, he does not show any other criteria for a 70 percent rating.  That is, he has not been shown to have obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD with secondary major depression disorder symptoms and level of impairment more nearly approximate the criteria and impairment warranting a 50 percent rating.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 50 percent must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki,  572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD and major depression disorder are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD with secondary major depression disorder is contemplated by the 50 percent rating, which takes account of both the individual symptoms and the overall impairment caused by the PTSD. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record shows that the Veteran filed a claim for a TDIU in February 2009 and the RO properly adjudicated this claim in an August 2009 rating decision in which it denied this claim.  The Veteran did not appeal the RO denial of his claim for a TDIU.  Consequently, the issue of entitlement to a TDIU, raised as part of the claim for a higher rating for PTSD with secondary major depression disorder, is not before the Board.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2011).



ORDER

A 50 percent evaluation is granted for PTSD with secondary major depression disorder, for the period prior to February 19, 2008, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


